Citation Nr: 1015342	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral shoulder 
disability.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from 
June 1948 to January 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2007, 
the Board reopened the claim of service connection for 
bilateral shoulder disability and remanded for additional 
notice and development the matters of service connection for 
bilateral shoulder disability based on de novo review and 
entitlement to TDIU.  The case was returned to the Board and, 
in November 2008, the issues were again remanded.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that it is not unaware that 
the case has been advanced on the Board's docket because of 
the Veteran's age, and that it was twice previously remanded 
for additional development.  Nevertheless, because the report 
of the most recent VA examination/nexus opinion is inadequate 
for proper consideration of the appeal, the Board finds that 
yet another remand is necessary.

Specifically, the May 2007 remand requested an examination to 
reconcile divergent medical opinions in claims file regarding 
the etiology of the Veteran's bilateral shoulder 
disabilities, in particular, whether the current shoulder 
disabilities are causally related to shoulder injuries he 
sustained when he was struck by an automobile during service 
(in July 1951).  The examiner was asked to render an opinion 
as to whether any current shoulder disability was at least as 
likely as not (a 50 % or better probability) related to the 
Veteran's service and specifically the July 1951 injuries he 
sustained therein.  On March 2008 VA examination the examiner 
opined, with explanation of rationale, that the Veteran's 
shoulder disabilities "are more likely not related [emphasis 
added] to the veteran's service, and specifically the July 
1951 injury he sustained therein."

The November 2008 Board remand ordered additional development 
and further stated that an additional medical opinion should 
be sought if such was deemed necessary.  The RO requested 
another medical advisory opinion in the matter.  In a report 
dated in August 2009, by the physician who conducted the 
March 2008 examination, the consulting physician opined in 
conclusion (see p. 5 of report): "my conclusions which were 
previously stated by my examination of March 21, 2008 remain 
unchanged."  The consulting physician went on to explain 
that he agrees with [the two earlier opinions that were 
against the Veteran's claim] and disagreed with [two opinions 
that had supported the Veteran's claim].  He stated:  "In 
conclusion, based on review of the entire 4 volumes including 
multiple reports and including the Service Medical Record, 
the veteran's right and left shoulder abnormalities are more 
likely than not [emphasis added] related to the veteran's 
service, specifically the July 1951 injury he sustained there 
in."  This was followed by comment that may be variously 
interpreted (including as in support of the Veteran's claim):  
"I believe that it is beyond medical probability [Notably, 
this phrase may be interpreted as expressing either certainty 
-beyond medical probability, or absence of likelihood.] that 
a veteran can develop significant symptoms after at least 40 
years, almost 50 years after the nature of the injury he 
sustained in 1951."  Because of the noted 
inconsistencies/contradictions the Board  , regrettably, must 
again return the case to the RO for a clarifying opinion.  

Because the matter of entitlement to TDIU is inextricably 
intertwined with the matter of entitlement to service 
connection for bilateral shoulder disability, the Board's 
consideration such matter is deferred pending resolution of 
the service connection claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should forward the Veteran's 
claims file (with this remand) to the March 
2008 VA examiner/August 2009 opinion-provider 
for review and an addendum opinion that notes 
and addresses the above-cited inconsistencies 
in the August 2009 opinion, and clarifies 
whether or not the Veteran's current shoulder 
disability is at least as likely as not (a 50 
% or better probability) related to his 
service and specifically the July 1951 
injuries he sustained therein.  If that 
physician is unavailable to offer the opinion 
sought, the Veteran's claims file should be 
forwarded to another appropriate physician 
for the opinion sought.  The opinion-provider 
must explain the rationale for the opinion 
given.  

2.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

